SANBORN, Circuit Judge
(dissenting). The only charge in the first count of the indictment in this case is that at times and at a place named the defendants were manufacturing oleomargarine and did “defraud, and attempt to defraud, the United States of America of the tax provided by law and required to be paid on the oleomargarine produced by them.” It contains no averment of any of the facts which constitute the-fraud, or the attempt to defraud.
A bill of particulars does not remedy the defect of an indictment, as the majority remark, which fails to set forth the essential elements, the material facts that are claimed to constitute the alleged offense. United States v. Tubbs (D. C.) 94 Fed. 356, 360; Floren v. United States, 186 Fed. 961, 964, 108 C. C. A. 577.
“It is an elementary principle of criminal pleading that, where the defmiiion of an offense, whether it be at common law or by statute, 'includes generic terms, it is not sufficient that the indictment shall charge the offense in the same generic terms as in the definition, but it must state the species— it must descend to particulars.’ 1 Ardí Cr. IT. & IT. 291. The object of the indictment is: First, to furnish the accused with such a description of the charge against him as will enable him to make his defense and avail himself of his conviction or acquittal for protection against further prosecution for the same cause; and, second, to inform the court of the facts alleged, so that it may decide whether they are sufficient in law to support a conviction, if one should lie had. For this, facts are to be stated, not conclusions of law alone. A crime is made up of acts and. intent ; and these must he set forth in the indictment with reasonable particularity of time, place and circumstances.” United States v. Cruikshank, 92 U. S. 542, 558 (23 L. Ed. 588).
And because fraud and attempt to defraud are generic terms, because a fraud, and likewise an.attempt to defraud, is a conclusion of law made up of acts and intent, and because the facts which are claimed to constitute either of them, and not a mere conclusion of law, must be set forth in the indictment which charges the offense with such reasonable particularity as will enable the court to decide whether or not the3r are sufficient in law to support a conviction, as will enable the defendants to know what is charged against them and to prepare their defense, and as will protect them from another prosecution for the same offense, and the first count of this indictment utterly fails, in my opinion, to set forth the facts, the essential elements which constitute either the alleged fraud, *64or the alleged attempt to defraud, it seems to me that' this count of the indictment was demurrable and voidable in the face of a motion in arrest of judgment. The reasons for this conclusion are stated more at length in the dissenting opinion ill Fred D. May et al. v. United States, which presented a similar question, and I refrain from repeating them here. I think the judgment below should be reversed.